Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Office Action in response to applicant’s submission filed January 15, 2021 and the amendment filed on July 9, 2020 wherein claims 22-32 have been added as new and claims 1-21 have been cancelled.  Thus, claims 22-32 are pending and have been examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2020 has been entered.

Response to Arguments
Applicant's Argument: It is noted that applicant did not submit arguments regarding the examiner’s final rejection mailed on April 9, 2020 because all previously rejected claims 1-21 were cancelled and replaced with new claims 22-32.

Requirement For Information Rule 1.105
Examiner mailed out a request for requirement for information under CFR 1.105 on 8/25/2020. Applicant responded to the requirement for information on 1/15/2021. 
In applicant’s response, applicant admitted “The Animal Jacket was in first public use in January of 2015”; that “The Animal Jacket was disclosed to the author of Darlin Deals Review and Giveaway – Windy Pouch Animal Jackets! at the baby expo on 9/30/2014”; and that “The information written about in Darlin Deals Review and Giveaway - Windy Pouch Animal Jackets! is the same as what is contained in parent application 14/718,372.”
Applicant also stated that this “This public use was after Provisional Patent Application 61/997,161 was filed and within one year of the filing of Non-Provisional Application 14/718,372 to which the instant application 15/821,562 claims the benefit of.”  However, applicant is respectfully reminded that neither the instant application, not the parent application 14/718,372, claim priority to Provisional Patent Application 61/997,161.  Moreover, applicant admits in the response that “The CIP application 15/821,562 discloses additional features of the Animal Jacket, including the sound producing device.  The sound producing device was added to the invention at the time of the CIP application 15/821,562 filing on 11/22/2017.”  
Based on the information disclosed to the examiner via the response to the requirement for information, the claims in the instant application will not be given priority back to the parent application 14/718,372, nor the Provisional Patent Application 61/997,161, as suggested by applicant, as the subject matter in the claims, which include the sound producing 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 14/718,372, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Applicant in the reply for the requirement for Information filed on 1/15/2021 admitted that “The Animal Jacket” was in public use in January 2015 (See section (a)). Applicant further argued that the instant application 15/821,562, which was filed on 11/22/2017, is a Continuation-in-Part of Application 14/718,372, which was filed on 5/21/2015 and, as argued by applicant, claims priority to a provisional application 61/997,161, which was filed on 5/23/2014. However, the examiner was unable to 
This application makes reference to or appears to claim subject matter disclosed in Provisional Application No. 61/997,161, filed 5/23/2014. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a sound producing device, wherein the sound producing device is configured to play one or more audio files through a speaker, wherein the sound producing device is in communication with a power source and storage media” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Moreover, as described in the specification (See for example para. 0012 of the originally filed specification), i.e. the drawing do not show how the components (sound producing device, power source…etc.) are in communication together, for example, is it wired communication or other types of electric connections.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Figs. 13-16 filed on April 2, 2020, are objected to as they appear to be black and white photographs and it is unclear what the applicant is illustrating in these figures.
Applicant is respectfully reminded that “[p]hotographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details 
In the instant case, garments can be represented using line drawings, as evidenced by figures  1-12 and 17 of the instant application and the figures provided by the cited prior art.  
Moreover, the drawings should follow the Standards for Drawings as set forth in 37 CFR 1.84 including having “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.” 

Claim Objections
The following claims are objected to because of the following informalities:
Claim 22, line 4 recites “the torso of a user” change to –a torso of a user--.
Claim 22, line 12 recites “atleast” change to –at least--. 
Claim 26, line 2 recites “wherein a user inserts” change to –wherein the user inserts--.
Claim 26, line 2 recites “a user” change to –the user--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22-32 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22, lines 2-3 and 15 recite “weatherproof body portion” and “weatherproof arm portions”, “formed”;
Claim 22, line 5 “the sound producing device formed…body portion”;
Claim 32 recites “to permit the interaction between…”, 
Claim 25 is claiming “a zipper”, requiring both zipper and an elastic cord. It was interpreted that the zipper is an alternative to the elastic cord, meaning one or the other fastener.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22-32 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 22, line 8 recites “the at least one arm portions” which has insufficient antecedent basis in the claims, it is suggested to change to –an at least one arm portion of the at least two arm portions--.
Claim 22, lines 9-10 recites “the exterior surface” which has insufficient antecedent basis in the claims, it is suggested to change to –an exterior surface--.
Claim 22, line 15 recites “the sound producing device formed to the surface of the body portion”, which is indefinite because it is unclear what the metes and bounds of the term “formed”, is it stitched to the garment, affixed to the garment using fasteners, or integrally manufactured to the garment? It is noted the specification as originally filed does not provide an explanation on how it is formed.
Claim 22, line 17 recites “a storage media” is this the same or a second “storage media” in addition to the storage media claimed in line 17, it was interpreted that it is the same storage media meaning only one storage media being claimed.

Claim 22, lines 18-19 recites “a wearable position” which is indefinite because it is unclear if this is a second position or the same as being claimed above, it was interpreted as being the same, it is suggested to change to –the wearable position--.
Claim 23, line 3 recites “the at least one arm portions” (plural), meanwhile claim 22 is claiming “at least TWO weatherproof portions”. It is unclear if the applicant is claiming two or at least one arm portion? It was interpreted that the garment has two arm portions.
Claim 26 recites “a stored position” which is unclear if this is the same or different stored position being claimed in claim 22. It was interpreted that they are the same stored position.
Claim 26, line 1 recites “the garment” which has insufficient antecedent basis in the claims.
Claims 24-25 and 27-31 are rejected because they depend directly or indirectly on rejected claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 23 depends from a cancelled claim 12, it was interpreted that claim 23 depends from claim 22. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Darlin’ Deals Review & Giveaway ~ Windy Pouch Animal Jackets! as evidenced by applicant’s response to the requirement for information filed on January 15, 2021, section (c), wherein applicant admitted the “information written about in , Darlin’ Deals Review & Giveaway ~ Windy Pouch Animal Jackets! is the same as what is contained in, parent application 14/718,372”  also published as (U.S. Pub. No. 2016/0338425 A1) herein referred to as “Virgilio” and further in view of Gheneva et al. (U.S. Pub. No. 2007/0261703 A1).
The publication date of Darlin’ Deals which has a date of March 9, 2015 is more than one year prior  to the effective filing date of November 22, 2017 of this application. The claims have been provided with the effective filing date of November 22, 2017, as this was the first disclosure of the claimed device with a sound producing device (i.e. the claims of the instant application are not supported by the parent application).

Regarding claim 22, Virgilio discloses a garment system (See Fig. 4), comprising: 
a weatherproof (See claim 1 disclosing that the jacket is flexible water resistant therefore it was interpreted as being water proof to a degree) body portion (See Fig. 4) in communication with at least two weatherproof arm portions (See Fig. 4), wherein the body portion has an anterior and posterior segment (See Fig. 4), wherein the body portion is configured (capable) to engage the torso of a user (when worn); 
a cylindrical pouch (See Fig. 4 shown with a pig head) constructed of a flexible material (because as shown in Figs. 1-3 the pouch contracts when in stored position), the pouch having a circular opening into a hollow interior (See Fig. 3), wherein the circular opening has a circumference affixed to the body portion (See Figs. 3-4 wherein the circumference is the circular line comprising the drawstring), the hollow interior dimensioned to receive the body portion (See Fig. 3) and the at least one arm portions within the pouch in a stored position (See Fig. 3), wherein the stored position provides one or more visual elements on the exterior surface of the pouch (See Fig. 1 showing a visual element in the shape of a pig head), wherein the visual elements are affixed to the exterior surface of the pouch (See Figs. 1 and 4), wherein the one or more visual 
Virgilio does not disclose a sound producing device.
Gheneva et al. “Gheneva” teaches yet another garment system having a body portion adapted to cover a torso of a wearer when worn (See Fig. 5), two arm portions adapted to cover the two arms of the wearer when worn (See Fig. 5), an electronic device (2) to be inserted into a pouch (52), the sound producing device formed to the surface of the body portion (See Fig. 5) wherein the electronic device is a sound producing device producing music, producing sounds such as music thought earphone or speakers (8) wherein the sound producing device (2) is configured (capable) to play one or more audio files through the speaker, it is obvious that the device which is similar to MP3 player will have to have a rechargeable battery in order to operate and play music as intended, wherein the sound producing device (2) is in communication with the power source and storage media (in order to operate as an electronic device as intended because the power source and storage media are an integral components with the sound producing device), wherein a storage media stores the one or more audio files (plurality of songs or videos), and wherein the sound producing device (2) is operable in the storage position and in a wearable position )because it operates independent of the garment, meaning they are two separate systems).
It is obvious to the ordinary skilled in the art before the effective filing date of the claimed invention to provide the garment system of Virgilio with a sound producing device as taught by Gheneva in order to provide entertainment to the wearer and to be alerted of emergencies such as weather emergencies.


Regarding claim 24, Virgilio discloses a system wherein the circular opening is sealable (capable to be sealed) after the body portion and the at least two arm portions are stored within the hollow interior, and wherein the circular opening is sealable via the elastic cord (See Figs. 3-4).

Claims 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Virgilio (U.S. Application 14/718,372) in view of Gheneva et al. (U.S. Pub. No. 2007/0261703 A1) and further view of Opperman (U.S. Pub. No. 2015/0320125 A1) as best understood.
Regarding claim 25, Virgilio as modified by Gheneva discloses the invention substantially as claimed above, including a circular opening is comprised of an elastic cord (See above) capable to permit the selective separation of the circumference of the circular opening by extending or pulling the cord causing the opening to extend or gather closing the opening and seal the garment inside the pouch as explained above.
They do not disclose a system wherein the circular opening is comprised of a zipper to permit the selective separation of the circumference of the circular opening.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Virgilio and Gheneva device with a zipper as taught by Opperman in order to obtain better seal of the pouch opening preventing less objects from entering the pouch cavity.

Regarding claim 26, Virgilio discloses a system, the recitation “wherein the garment is selectively … a volume sufficient to accept one or more materials of the body portion and the at least two arm portions” was considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore is fully capable to perform the claimed function.

Regarding claim 27, Virgilio discloses a system wherein the pouch further comprises a strap attached to the circular opening, wherein a distal end of the strap is attached to a clip (See Figs. 1-3).


Regarding claim 29, Virgilio discloses a system wherein the body portion, the at least two arm portions and the pouch are comprised of a waterproof material (See above).

Regarding claim 30, Virgilio discloses a system wherein the pouch is disposed within an interior of the body portion (See Fig. 4).

Regarding claim 31, Virgilio discloses a system wherein the pouch is configured (capable) as a toy (if the user considered it as a toy to play with).

Regarding claim 32, Virgilio as modified by Gheneva discloses a system wherein the toy comprises the sound producing device (See above) (capable) to permit the interaction between the user and the toy.

IN AN ALTERNATIVE
Claims 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hawbaker (U.S. Pub. No. 2010/0177992 A1) in view of Gheneva et al. (U.S. Pub. No. 2007/0261703 A1) as best understood.

a weatherproof  (considered as weatherproof because it is able to protect the wearer from wind and cold to a degree) body portion (which is interpreted as the torso covering portion of the garment adjacent the torso of the wearer when worn) with at least two weatherproof arm portions (arm portions of sweatshirt shown in Figure 13), wherein the body portion (See above) in communication with at least two arm portions (interpreted as the portions adjacent the two arms of the wearer when worn, the two arm portions are considered as weatherproof because they are capable to protect the wearer from wind and cold to a degree, they are in communication because they are connected as clearly shown in Fig. 13), 
wherein the body portion has a posterior/rear segment (shown in Fig. 13 interpreted as the portion adjacent the back region of the wearer when worn, Hawbaker discloses in para. 0012 that the garment has one or more pieces of fabric joined together to define a covering for an upper portion of a human body, the covering has a torso portion, two arm portions connected to the torso portion, and a head opening),
wherein the body portion (See above) is configured (capable) to engage the torso of a user (when worn on the torso of the wearer); 
a cylindrical pouch (para. 0040 and 0047 describe three garments (10, 50 and 150) having the same system of compressing a garment into a pouch to be stored and hanged, therefore the three garment configuration will be used interchangeably because they all represent the same system having similar components (a body that compresses into a pouch), the abstract describe that the bag/garment can be compressed by folding 
wherein the circular opening (See above) has a circumference (defined by channels (66 and 152)) affixed to the body portion (by sewing it into the torso portion on its back panel (para. 0046)), the hollow interior (See above) dimensioned (capable of) to receive the body portion and the at least one arm portions within the pouch in a stored position (as shown in Figs. 6 and 11), 
wherein the stored position (See Figs. 6 and 11) provides one or more visual elements on the exterior surface of the pouch (in the form of a circular line of stitches because the channels are sewn into the back panel as described above, the plurality of stitches were considered as the visual elements because para. 0025 discloses that stitch line may serve as decorative or ornamental elements therefore they are visual elements), 
wherein the visual elements (See above) are affixed (by sewing) to the exterior surface of the pouch (as clearly shown in Figs. 6 and 11), 
wherein the one or more visual elements are visible when the body portion and the at least one arm portions are stored therein (See Figs. 6 and 11) and when in a wearable position (See Figs. 1, 7 and 13).
Hawbaker does not explicitly disclose an anterior/front segment.

Hawbaker does not disclose a sound producing device.
Gheneva et al. “Gheneva” teaches yet another garment system having a body portion adapted to cover a torso of a wearer when worn (See Fig. 5), two arm portions adapted to cover the two arms of the wearer when worn (See Fig. 5), an electronic device (2) to be inserted into a pouch (52), the sound producing device formed to the surface of the body portion (See Fig. 5) wherein the electronic device is a sound producing device producing music, producing sounds such as music thought earphone or speakers (8) wherein the sound producing device (2) is configured (capable) to play one or more audio files through the speaker, it is obvious that the device which is similar to MP3 player will have to have a rechargeable battery in order to operate and play music as intended, wherein the sound producing device (2) is in communication with the power source and storage media (in order to operate as an electronic device as intended because the power source and storage media are an integral components with the sound producing device), wherein a storage media stores the one or more audio files (plurality of songs or videos), and wherein the sound producing device (2) is operable in the storage position and in a wearable position )because it operates independent of the garment, meaning they are two separate systems).
It is obvious to the ordinary skilled in the art before the effective filing date of the claimed invention to provide the garment system of Hawbaker with a sound producing device as taught by Gheneva in order to provide entertainment to the wearer and to be alerted of emergencies such as weather emergencies.
Regarding claim 23, Hawbaker discloses a system wherein an elastic cord (154) is disposed within the circumference of the pouch (defined by channel (152) as shown in Fig. 13), wherein the cord reduces (or gather) the circumference of the circular opening (See Fig. 11) (capable) to retain the body portion and the at least one arm portions therein (when in stored position). (The cord is a flat ribbon made of satin material (para. 0047) which is elastic as is well known in the art (see attached NPL “what is satin fabric” page 2, line 7)).
Regarding claim 24, Hawbaker discloses a system wherein the circular opening (defined by cord (68)) is sealable (capable to seal) after the body portion and the at least two arm portions are stored within the hollow interior (and the cord is pulled as shown in Figs. 6 and 11), and wherein the circular opening is sealable via the elastic cord (66) (as shown in Figs. 6 and 11).
Claims 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hawbaker (U.S. Pub. No. 2010/0177992 A1) in view of Gheneva et al. (U.S. Pub. No. 2007/0261703 A1) and further view of Opperman (U.S. Pub. No. 2015/0320125 A1) as best understood.

They do not disclose a system wherein the circular opening is comprised of a zipper to permit the selective separation of the circumference of the circular opening.
Opperman teaches yet another garment system (100) having a body portion and two arm portions (102) adapted to cover the torso and arms of the wearer when worn, the body portion comprises a visual element (104) in the shape of a bear having a pouch, a pouch circular opening and a cavity to compress the garment inside the pouch in a stored position as shown in Figs. 1-3, wherein the circular opening defined by a closure device (110) wherein the closure device is a zipper (para. 0020) capable to permit the selective separation of the circumference of the circular opening as shown in Figs. 2-3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Hawbaker and  Gheneva device with a zipper as taught by Opperman in order to obtain better seal of the pouch opening preventing less objects from entering the pouch cavity.
Regarding claim 26, Hawbaker discloses a system, the recitation “wherein the garment is selectively … a volume sufficient to accept one or more materials of the body portion and the at least two arm portions” was considered as functional, the device of ..
Claims 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hawbaker (U.S. Pub. No. 2010/0177992 A1) in view of Gheneva et al. (U.S. Pub. No. 2007/0261703 A1) and further view of Opperman (U.S. Pub. No. 2015/0320125 A1) and Peterson-Malesci (U.S. Pub. No. 2011/0132952 A1).
Regarding claims 27-28, Hawbaker as modified by Gheneva and Opperman discloses the invention substantially as claimed above.
 However, they do not disclose that the pouch further comprises a strap attached to the circular opening, wherein a distal end of the strap is attached to a clip.
Peterson-Malesci “Malesci” teaches yet another garment system shown in Fig. 1 having a pouch (37) having a circular opening on the top portion of the pouch, further comprises a strap (Fig. 3B identifier 51) attached to the circular opening as shown in Fig. 3B, wherein a distal end which is the end away from the pouch adjacent clip (36) wherein the strap is attached to the clip as shown in Fig. 3B, wherein the clip (36) engages a substrate (42) as shown in Fig. 3B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Hawbaker, Gheneva and Opperman device with a strap attached to the circular opening, wherein a distal end of the strap is attached to a clip as taught by Malesci in order to be able to hang the garment on an object or substrate to prevent loss or damage of the garment when in stored position.
Claims 29-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hawbaker (U.S. Pub. No. 2010/0177992 A1) in view of Gheneva et al. (U.S. Pub. No. 2007/0261703 A1) and further view of Opperman (U.S. Pub. No. 2015/0320125 A1) and Peterson-Malesci (U.S. Pub. No. 2011/0132952 A1) and Crye (U.S. Pub. No. 2013/0067631 A1).
Regarding claim 29, Hawbaker as modified by Gheneva, Opperman and Malesci discloses the invention substantially as claimed above.
However, they do not disclose that the body portion, the at least two arm portions and the pouch are comprised of a waterproof material.
Crye teaches yet another garment system shown in Fig. 1 in the form of a stowable jacket (10) as described in para. 0023, the jacket which includes a body portion, two arm portions and a pouch (52) made of waterproof materials.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Hawbaker, Gheneva, Opperman and Malesci device with waterproof material as taught by Crye to enhance the ability of using the garment in wet weather conditions such as rain.
Regarding claim 30, Hawbaker discloses a system wherein the pouch (defined by channel (152)) is disposed within an exterior of the body portion (as shown in Fig. 13), (however the pouch will be disposed on an interior of the body portion when the garment is flipped inside out in order to hide a soiled exterior surface of the body portion).

Regarding claim 32, Hawbaker as modified by Gheneva discloses a system wherein the toy (See above) comprises the sound producing device when modified as stated above capable to permit the interaction between the user and the toy for example playing music while throwing the pouch as a ball.

Conclusion
The prior art made of record and not relied upon is considered (See prior PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KHALED ANNIS/           Primary Examiner, Art Unit 3732                                                                                                                                                                                             

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732